Citation Nr: 9930276	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  96-10 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for Guillain-Barre 
Syndrome.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from July 1970 through January 
1971.  His appeal ensues from a November 1995 rating decision 
of the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  


FINDING OF FACT

The veteran's Guillain-Barre Syndrome is manifested by 
generalized weakness and complaints of numbness and tingling 
in the upper and lower extremities.


CONCLUSION OF LAW

The criteria for a compensable evaluation for Guillain-Barre 
Syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7 (1999), 4.124a-
4.132, Diagnostic Codes 8513, 8520, 8526, 8528, 8620 and 
8720. 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that a compensable evaluation should be 
assigned for his Guillain-Barre Syndrome to more accurately 
reflect the severity of his symptomatology.  The preliminary 
question before the Board, is whether the veteran has 
submitted a well-grounded claim.  A claim for an increased 
evaluation is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity of 
the service-connected condition.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994);  Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992).  In the present case, the veteran's claim 
is well grounded and the Board also finds that all relevant 
facts have been properly developed and that all evidence 
necessary for equitable resolution of the issue on appeal has 
been obtained.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1999).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).

In the present case, the RO evaluated the veteran's Guillain-
Barre Syndrome pursuant to Diagnostic Codes 8513, 8520, 8526, 
8528, 8620 and 8720.  Diagnostic Code (DC) 8513 (all 
radicular groups) provides for a 20 percent evaluation for 
mild paralysis of either the major or minor extremity.  
Diagnostic Code 8520 (sciatic nerve), DC 8620 (neuritis) and 
DC 8720 (neuralgia) provide for a 10 percent disability 
evaluation for incomplete paralysis with mild symptomatology. 
DC 8526 (anterior crural nerve (femoral)) provides for a 10 
percent evaluation for mild paralysis.  DC 8528 provides for 
a noncompensable rating for mild or moderate paralysis of the 
obturator nerve and a 10 percent evaluation for severe to 
complete paralysis of the obturator nerve.  A note in the 
Rating Schedule pertaining to "Diseases of the Peripheral 
Nerves" provides that the term "incomplete paralysis" 
indicates a degree of lost or impaired function which is 
substantially less than that which results from complete 
paralysis of these nerve groups, whether the loss is due to 
the varied level of the nerve lesion or to partial nerve 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a (1999), DC 8510 through 8540 
(1998). 

The relevant evidence of record shows the following.  In July 
1970, the veteran developed signs and symptoms, which were 
subsequently diagnosed as Guillain-Barre Syndrome.  By rating 
decision dated March 1971, the veteran was assigned a 100 
percent pre-stabilization evaluation.  By rating decision 
dated May 1972, the veteran's evaluation was reduced to 50 
percent due to improvement in his disability.  A September 
1976 VA examination report reveals that the veteran was 
described as having recovered from Guillain-Barre Syndrome.  
By rating decision dated November 1976, the veteran was 
assigned a noncompensable evaluation.  

The veteran underwent a neurological examination in October 
1991 at the Westville Correctional Center in Westville, 
Indiana.  At that time, it was noted that the veteran 
complained of unsteadiness.  Objectively, the examination was 
unremarkable, but for a mild decrease in distal strength in 
the upper and lower extremities.  The veteran was diagnosed 
with status post Guillain-Barre syndrome; mild distal 
weakness and nonspecific unsteadiness possibly related to his 
vermian atrophy.  It was further stated that the nonspecific 
unsteadiness was possibly more the result of excessive 
alcohol consumption, rather than a complication of Guillain-
Barre syndrome.

A June 1995 VA examination shows that the veteran presented 
with complaints of numbness and tingling in his upper and 
lower extremities.  The examination revealed mild dysarthria 
and some give way weakness.  There was no muscle atrophy or 
fasciculation.  The VA examiner found no evidence of chronic 
inflammatory demyelinating polyradiculopathy, and the 
veteran's Guillain-Barre Syndrome was shown only by history.  
VA hospitalization records dated August 1995 show that the 
veteran suffered from generalized weakness.  The physician's 
diagnoses were rule out peripheral neuropathy secondary to 
Guillain-Barre syndrome and Guillain-Barre Syndrome shown by 
history.  

The most recent evidence of record, an April 1997 VA 
examination report, is also negative for evidence of chronic 
inflammatory demyelinating polyneuropathy.  The examiner 
diagnosed the veteran with possible peripheral neuropathy and 
in light of the veteran's complaints of numbness in his 
fingertips and toes, an electromyogram/nerve conduction 
velocity test (EMG/NCV) was requested.  The test results were 
normal.

The Board acknowledges the veteran's and his representative's 
contentions that the veteran experiences generalized 
weakness, numbness and tingling in the upper and lower 
extremities.  However, the Board finds that the veteran's 
disability has not been shown to be of such severity to 
warrant a compensable evaluation under applicable scheduler 
standards.  In reaching its decision, the Board considered 
the complete history of the disability at issue as well as 
the current clinical manifestations.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (1999).  In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine under 
38 U.S.C.A. § 5107(b), but as there is no approximate balance 
of positive and negative evidence in the record, reasonable 
doubt cannot be resolved in the veteran's favor.  Therefore, 
the veteran's claim must be denied.


ORDER

Entitlement to a compensable evaluation for Guillain-Barre 
Syndrome is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

